Citation Nr: 0100735	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-08 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating of 
30 percent assigned following a grant of service connection 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
shell fragment wounds of the chin.

3.  The veteran's dissatisfaction with the initial 
noncompensable rating assigned following a grant of service 
connection for facial scars due to shell fragment wounds.  

4.  The veteran's dissatisfaction with the initial 
noncompensable rating assigned following a grant of service 
connection for right leg scar due to shell fragment wound.  

5.  Entitlement to service connection for residuals of shell 
fragment wounds to the hands.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971 to include service in Vietnam.  The veteran 
was awarded the Purple Heart Medal.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 1998 and April 1999 rating decisions by the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2000, the 
veteran testified before the undersigned Member of the Board 
at the RO at a personal hearing.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
Court recently rendered a decision in Fenderson v. West, 12 
Vet. App 119 (1999).  According to Fenderson, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Accordingly, when the RO 
considers the veteran's claims, the actual issues in 
appellate status are as shown on the front page of this 
remand, and the RO should consider staged ratings.

During his personal hearing, the veteran raised the issue of 
service connection for headaches due to residuals of shell 
fragment wounds to the face.  This issue is referred to the 
RO for appropriate development.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board notes that the above-cited changes in the law must 
be followed in this case.  

With regard to the case at hand, first of all, it is apparent 
that the service medical records are incomplete.  A DD Form 
215 shows that the veteran was awarded the Purple Heart Medal 
for his service in Vietnam.  In addition, the medical records 
show residuals of shell fragment wounds.  In correspondence 
of record and during his various medical treatments, the 
veteran indicated that he was wounded in Vietnam.  However, 
the service medical records are negative for any treatment of 
shell fragment wounds or for any injury warranting a Purple 
Heart Medal.  

According to the veteran, as noted during an October 1998 VA 
examination, the veteran was assigned to the 101st Airborne 
Unit and during one of the night missions, he and his unit 
were attacked by Viet Cong.  This attack resulted in American 
casualties.  In addition, the veteran related that he was hit 
by shrapnel from mortar rounds.  He indicated that he was 
struck in the right knee, right thigh, lower back, hip, face, 
and arms.  He related that he lost consciousness and awoke in 
a hospital in Okinawa.  He was sent via Medi-Vac back to the 
United States to Fort MacArthur Hospital.

The Board finds that further effort should be made to locate 
the veteran's complete medical records.  The RO should 
contact the National Personnel Records Center and the 
Department of the Army in order to obtain these records.  An 
attempt should be made to identify the hospital in Okinawa 
that the veteran reports he was evacuated to and a search for 
pertinent records from that hospital and the Fort MacArthur 
Hospital should be made.  If these records cannot be located, 
this should be clearly documented in the record.  

Second, a review of the record shows that the veteran was 
afforded a VA examination in October 1998.  At that time, as 
indicated above, the veteran told the examiner of his alleged 
injuries in Vietnam.  The examiner documented muscle damage 
to the medial muscle group of the right thigh, functional 
impairment of the right knee, and scarring injury to the 
right knee; muscle damage of the lateral and posterior 
muscles of the neck and scarring of the face to include 
scarring of the chin, nose, upper lip, and lateral aspect of 
the bilateral eyebrows.

The veteran is service-connected for shell fragment wounds of 
the chin, facial scars due to shell fragment wound, and right 
leg scar due to shell fragment wound.  He is not service-
connected for shell fragment wounds to the hands.  During his 
personal hearing, the veteran and his representative asserted 
that his residuals of shell fragment wounds have not been 
properly considered or rated.  They indicated that no 
consideration was given to muscle or nerve damage.  A review 
of the April 1999 rating decision also shows that service 
connection, with regard to the right leg, was only 
established for the scarring and nor for any other functional 
impairment.  The veteran and his representative assert that 
the veteran did in fact sustain multiple shell fragment 
wounds that resulted in disability worse than is shown by the 
current ratings.  In addition, the veteran indicated that he 
had scarring not only of his hands, particularly his left 
hand, but of his right forearm as well.  In addition, the 
veteran and his representative asserted that the directives 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) were not followed.  

In light of the foregoing, and after the RO has attempted to 
secure the veteran's complete service medical records, the 
Board finds that the veteran should be afforded VA muscle, 
nerve, and scar evaluations to determine the current nature 
and extent of any residuals of shell fragment wounds to the 
veteran.  The directives of DeLuca should be followed and 
each scar should be considered separately.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  

With regard to his PTSD, the veteran and his representative 
asserted during the personal hearing that although the 
veteran was recently afforded a VA psychiatric evaluation in 
October or November 1999, that examination was brief and 
inadequate.  Inasmuch as the veteran has testified that he is 
receiving ongoing counseling and therapy at the Long Beach VA 
Medical Center, the Board finds that all current outpatient 
records of such treatment should be obtained and that the 
veteran should be also afforded another VA psychiatric 
examination.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the National 
Personnel Records Center and the 
Department of the Army in order to obtain 
the veteran's complete service medical 
records.  An attempt should be made to 
locate records of the veteran's reported 
treatment at a military hospital in 
Okinawa and at the Fort MacArthur 
Hospital.  These records should be 
associated with the claims file.  If 
these records cannot be located, this 
should be clearly documented in the 
record.  

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
Long Beach VA Medical Center and any 
other source or facility identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified. The veteran should be 
informed that he may submit additional 
medical records, also.  

3.  After the action requested in 
Paragraphs 1 and 2 of this REMAND are 
completed, the veteran should be afforded 
a VA examination to include muscle, 
nerve, and scar evaluations to determine 
the current nature, extent, and 
manifestations of all disabilities 
resulting from shell fragment wounds to 
include wounds to the chin, face, right 
lower extremity, hands, and right arm as 
well as any other areas identified by the 
veteran.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician(s) designated to examine the 
veteran.  All indicated x-rays and 
laboratory tests should be completed.  
The directives of DeLuca should be 
considered and each scar should be 
considered separately.  

With respect to hand and arm 
disabilities, the examiner should offer 
an opinion as to whether each is at least 
as likely as not caused or aggravated by 
the veteran's active military service.  

The complete rationale for each 
conclusion reached should be set forth in 
a typewritten report.  

4.  The veteran should be afforded a VA 
psychiatric examination.  The VA 
psychiatric examiner should be provided a 
copy of the rating criteria for 
Diagnostic Code 9411.  The psychiatric 
examiner should be asked to provide 
detailed findings of the exact current 
manifestations of his service-connected 
PTSD in relation to the appropriate 
rating criteria.  The report of 
examination should include a detailed 
description of all clinical 
manifestations.  The claims file, to 
include all evidence added to the record 
in accordance with paragraph 2 of this 
REMAND should be made available to the 
psychiatric examiner prior to the 
examination.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current hand or right 
arm disabilities and the veteran's 
military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

8.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
entitlement to service connection for 
disabilities of the hands/right arm due 
to shell fragment wounds; entitlement to 
an increased rating for residuals of 
shell fragment wounds of the chin; and 
entitlement to higher ratings for PTSD, 
facial scars due to shell fragment wounds 
and residuals of shell fragment wounds of 
the right leg, taking into consideration 
the directives of Fenderson, DeLuca, and 
Esteban, where applicable, as well as 
considering the claims in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.  All applicable 
diagnostic codes must be considered.  

9.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




